DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1 and 8.  Currently claims 1-11, 21 and 22 are pending.

Allowable Subject Matter
Claims 1-11, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 1 or 8 of a method of making a helmet comprising positioning a surface reinforcing component formed of a hard plastic material into a mold along with at least a portion of a shell of a helmet, wherein the surface reinforcing component comprises an outer surface positioned against the mold, an inner surface facing an interior of the cavity and at least one anchor feature extending from a location of the inner surface towards the interior of the cavity, the outer surface opposite of the location of the inner surface from which the at least one anchor feature extends or along the brim portion of the shell, providing an expandable material into the mold and expanding the expandable material to cause the expandable material to surround the anchor feature as claimed in addition to the other limitations present in the claims.
The closest prior art of record such as Garneau and Lang-Ree discuss molding of helmets using an expandable material, a shell and a reinforcement including one having anchor features; however, as discussed in applicant’s reply filed 08/25/2022 does not teach nor render obvious the entirety of the particularly claimed invention.
Claims 2-7, 9-11, 21 and 22 depend upon claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742